Citation Nr: 1825937	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Evaluation of hemorrhoids, currently rated as noncompensable. 

2. Entitlement to an earlier effective date, prior to September 19, 2013, for the grant of service connection for impairment of rectal sphincter.


ATTORNEY FOR THE BOARD

R. M. Harris Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in July 2016, and was remanded for further development.  In this remand, the Board acknowledged that the Veteran asserts that there was clear and unmistakable error (CUE) in the April 2012 rating decision to the extent it assigned a noncompensable disability rating for his hemorrhoid condition.  As a rating decision is currently on appeal, and therefore not final, a motion for revision of that rating decision on the basis of CUE is premature.  See 38 C.F.R. § 3.105(a) (2017).  Therefore the Board does not have jurisdiction over this issue. 

Upon further reflection, a statement received from the Veteran in July 2014 appears to be a response to the May 2014 rating decision, which granted a 100 percent disability rating for his impairment of rectal sphincter control condition effective September 19, 2013.  He stated that all of the evidence in this case clearly shows that his service-connected hemorrhoids appeal was filed in March 2011, and that his hemorrhoids have manifested symptoms that include impairment of rectal sphincter control for at least that long.  He stated that the correct effective date for the "100%" rating is March 2011.  He concluded that the September 19, 2013 effective date for the 100% rating is "clearly erroneous."  These statements may be reasonably construed as a Notice of Disagreement (NOD) to the May 2014 rating decision.  It is clear from the Veteran's contentions that he is disagreeing with the decision which assigned an effective date of September 19, 2013 for the grant of service connection and assignment of 100 percent disability rating for impairment of rectal sphincter control condition and a 100 percent disability rating for this condition.  Since no further action was taken by the RO, the Board takes limited jurisdiction of this issue for corrective action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that this claim must be remanded for a statement of the case (SOC).  Id.  

In May 2016, the Veteran submitted a motion to advance his appeal on the Board's docket due to a decline in health, indicating that in the previous year, due to increased chronic pain, he has needed the need of others as even menial tasks are unbearable.  Appeals must be considered in docket number order, but may be advanced where a Veteran is experiencing "serious illness." 38 C.F.R. § 20.900. While the Veteran did submit a letter from his treating physician that he has chronic pain related to cervical and degenerative disc disease and is now being treated for hypertension, evidence of serious illness is not of record.  While the Board does not question the difficulty associated with the Veteran's chronic pain and hypertension, the noted symptoms do not raise to the level of "serious illness."  Moreover, the record does not otherwise indicate that the Veteran is so seriously ill such that expedited consideration is warranted and he has not contended that there is any other basis on which to consider his motion for expedited consideration.  See 38 C.F.R. § 20.900 (c).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction section above, in May 2014, the RO granted service connection for impairment of rectal sphincter control rated as 100 percent disabling effective September 19, 2013.  Subsequently, as noted in the Introduction section above, the Veteran filed a timely NOD as to the effective date assigned.  However, a statement of the case is yet to be issued on this issue.  Where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the matters for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided an SOC that addresses this issue.  Additionally, he must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

The Board finds that the issue of the disability rating of hemorrhoids is inextricably intertwined with the issue of the effective date of the grant of sphincter control being remanded herein.  As such, a decision on the question of increased rating for hemorrhoids is not appropriate until the development ordered by the Board has been completed.  Therefore, this issue will be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Issue a SOC as to the issue of entitlement to an earlier effective date, earlier than September 19, 2013, for the grant of service connection for impairment of rectal sphincter control rated as 100 percent disabling.  Thereafter, only return those issues to the Board for which the Veteran perfects his appeal by filing a timely substantive appeal.

2. Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the evaluation of hemorrhoids issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  The remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).


Department of Veterans Affairs


